UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. CHINA SPORTS HOLDING COMPANY LIMITED (Exact name of registrant as specified in its charter) Delaware 000-52623 37-1532843 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Yangdai Village, Chendai County Jinjiang City, Fujian Province People’s Republic of China (Address of principal executive offices) (Zip Code) +86 (151) 1249-4568 (Registrant’s telephone number, including area code) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. YesoNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 15, 2010: 10,000,000 shares of common stock. 1 CHINA SPORTS HOLDING COMPANY LIMITED FORM 10-Q September 30, 2010 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Item 4T. Controls and Procedures. PART II OTHER INFORMATION Item 1. Legal Proceedings. Item 1A. Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. (Removed and Reserved). Item 5. Other Information. Item 6. Exhibits. SIGNATURE 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements. CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (AMOUNTS EXPRESSED IN US DOLLARS) September 30, December 31, ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of $nil allowance Prepaid land use rights – current portion Inventories Loan due from a related party - Total current assets OTHER ASSETS Property, plant and equipment, net Deposit for land use right − Prepaid land use rights – long-term portion Total non-current assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES Short-term bank loans $ $ Accounts payable Other payables and accruals Income taxes payable Total current liabilities Total liabilities SHAREHOLDERS' EQUITY Preferred stock, $0.001 par: 10,000,000 shares authorized, none shares issued and outstanding - - Common stock, $0.001 par: 40,000,000 shares authorized, 10,000,000 and 9,000,000 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Statutory reserves Retained earnings Accumulated other comprehensive income Total China Sports shareholders' equity Non-controlling interests Total equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (AMOUNTS EXPRESSED IN US DOLLAR) For the Three Months For the Nine Months Ended September 30, Ended September 30, Revenue $ Cost of goods sold ) Gross profit Selling expenses ) General and administrative expenses ) Income from operations Other income (expense): Interest income Interest expense ) Total other income (expense) Income before income tax Provision for income tax ) Net income Income attributable to non-controlling interests ) Net income attributable to China Sports shareholders $ Other comprehensive income attributable to China Sports shareholders: Foreign currency translation adjustment Comprehensive income attributable to China Sports shareholders $ Comprehensive income attributable to non-controlling interests Total comprehensive income Earnings per share attributable to China Sports shareholders Basic $ Diluted $ Weighted average number of shares outstanding Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (AMOUNTS EXPRESSED IN US DOLLAR) Attributable to China Sports shareholders Accumulated Additional Other Non- Common Stock Paid-in Statutory Retained Comprehensive controlling Number of shares Amount Capital Reserves Earnings Income Interests Total At January 1, 2010 $ Effect of reverse acquisition (Note 1) - Net income - Foreign currency translation adjustment - At September 30, 2010 (Unaudited) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (AMOUNTS EXPRESSED IN US DOLLAR) For the Nine months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments for: Interest income receivable on loan due from a related party ) - Depreciation and amortization (Increase) decrease in assets: Accounts receivable ) ) Other receivables - Inventories ) Increase (decrease) in liabilities: Accounts payable Other payables and accruals Income taxes payable Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Repayment by (loan to) a related party ) Purchase of property, plant and equipment - ) Payment of deposit for land use right ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Repayment to related parties - ) Proceeds from short-term borrowings - Repayments of short-term bank loans ) - Net cash used in financing activities ) ) Foreign currency translation adjustment Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTAL DISCLOSURE INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION Nature of operations China Sports Holding Company Limited (formerly known as Mondo Acquisition III, Inc., the “Company” or “China Sports”) was incorporated in the State of Delaware on October 30, 2006.On February 12, 2010, the Company completed a share exchange with Kobe Sport (International) Company Limited (“Kobe Sport”).As a result of the share exchange, the Company is no longer a shell company and, through its subsidiaries, primarily engages in design, manufacturing and sales of sports shoes, sportswear and related accessories. On March 12, 2010, the Company received written consents in lieu of a meeting of stockholders from a shareholder holding 6,300,000 voting shares representing approximately 63% of the total voting stock of the Company to amend its Articles of Incorporation to change its name from “Mondo Acquisition III, Inc.” to “China Sports Holding Company Limited”. The change in name became effective on April 20, 2010. Corporate organization As of September 30, 2010, details of the subsidiaries of the Company are as follows: Subsidiaries’ names Domicile and date of incorporation Ownership by the Company Principal activities Kobe Sport (International) Company Limited (“Kobe Sport”) British Virgin Islands September 25, 2009 100% Intermediate holding company Nam Kwong Trading Company Limited (“Nam Kwong”) Hong Kong October 8, 2009 100% (through Kobe Sport) Intermediate holding company Kobe Brand and Properties Management Company Limited (“Kobe Brand”) Hong Kong April 26, 2010 100% (through Kobe Sport) Intermediate holding company Fujian Jinjiang Hengfeng Shoes & Garments Co., Ltd. (“Hengfeng”) People’s Republic of China (“PRC”) March 2, 1992 94% (through Nam Kwong) Design, manufacturing and sales of sports shoes, sportswear and related accessories Share Exchange On February 12, 2010, the Company entered into a share exchange agreement ("Share Exchange Agreement”) under which the Company issued 9,000,000 shares of its common stock, par value $0.001, to the shareholders of Kobe Sport (the “Kobe Sport Shareholders”) in exchange for all the issued and outstanding shares of Kobe Sport (the “Share Exchange”).As a result of the Share Exchange, Kobe Sport has become the Company’s wholly-owned subsidiary and Kobe Sport Shareholders acquired 90% of the Company’s issued and outstanding stock. Concurrent with the Share Exchange, Mr. Anding Lin (the managing director of Kobe Sport and all of its operating subsidiaries, “Mr. Lin”) has been appointed the Chief Executive Officer of the Company. As a result, the Share Exchange has been accounted for as a reverse acquisition using the purchase method of accounting, whereby Kobe Sport is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquiree (legal acquirer).The financial statements before the date of Share Exchange are those of Kobe Sport with the results of the Companybeing consolidated from the date of Share Exchange. The equity section and earnings per share have been retroactively restated to reflect the reverse acquisition and no goodwill has been recorded. Kobe Sport was incorporated in the British Virgin Islands on September 25, 2009.On December 4, 2009, pursuant to a restructuring plan set out below, Kobe Sport has become the holding company of a group of companies comprising Nam Kwong, a company incorporated in Hong Kong, which holds 100% equity interests in Hengfeng, a limited liability company organized under the existing laws of PRC. Kobe Brand was incorporated in Hong Kong by Kobe Sport on April 26, 2010. 7 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1DESCRIPTION OF BUSINESS AND ORGANIZATION (CONTINUED) Reorganization of Hengfeng Hengfeng is a sino-foreign joint stock limited liability company established in the PRC. On December 4, 2009, Hengfeng underwent a reorganization (“Reorganization”).Before the Reorganization, Hengfeng had been owned as to 94% by Nam Kwong Trading Co. (“Nam Kwong Unincorporated”, an unincorporated company registered in Hong Kong) and 6% by another unrelated minority shareholder, which is a company registered in the PRC, according to their respective capital contribution. Pursuant to the Reorgnization, Nam Kwong Unincorporated transferred the 94% interest in Hengfeng held by it to Nam Kwong. As a result, through Nam Kwong, Kobe Sport owns a 94% interest in Hengfeng. Both before and after the Reorganization, Nam Kwong Unincorporated, Nam Kwong and Kobe Sport have all been beneficially owned and controlled by Mr. Anding Lin, who is also the managing director of Hengfeng. The Reorganization has been accounted for as a common control transaction and a recapitalization of Hengfeng with retroactive effect in the accompanying financial statements. The financial statements have been prepared as if the existing corporate structure had been in existence throughout all periods and the Reorganization had occurred as of the beginning of the earliest period presented in the accompanying financial statements. NOTE 2SUMMARIES OF SIGNIFICANT ACCOUNTING POLICIES Basis of preparation These interim condensed consolidated financial statements are unaudited. In the opinion of management, all adjustments and disclosures necessary for a fair presentation of these interim condensed consolidated financial statements have been included. The results reported in the condensed consolidated financial statements for any interim periods are not necessarily indicative of the results that may be reported for the entire year.The (a) condensed consolidated balance sheet as of December 31, 2009, which was derived from audited financial statements, and (b) the unaudited interim condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. These unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying footnotes of the Company for the year ended December 31, 2009. These condensed consolidated financial statements include the financial statements of China Sports and its subsidiaries. All significant inter-company balances or transactions have been eliminated on consolidation. As a result of Share Exchange, which has been accounted for as a reverse acquisition using the purchase method of accounting, Kobe Sport (International) Company Limited is deemed to be the accounting acquirer (legal acquiree) and the Company to be the accounting acquire (legal acquirer). The audited condensed consolidated balance sheet of Kobe Sport (International) Company Limited as of December 31, 2009 has been adopted as comparative figures in these financial statements. Revenue recognition Revenue is recognized when the following four revenue criteria are met: persuasive evidence of an arrangement exists, delivery has occurred, the selling price is fixed or determinable, and collectibility is reasonably assured. Sales revenue is recognized net of sales discounts and returns at the time when the merchandise is sold to the customer. Based on historical experience, management estimates that sales returns are immaterial and has not made allowance for estimated sales returns. Reclassification Certain prior period balances have been reclassified to conform to the current period’s financial statement presentation. These reclassifications had no impact on previously reported results of operations or cash flows. Research and development costs Research and development costs are expensed as incurred. During the nine months ended September 30, 2010 and 2009, research and development costs charged to administrative expense were $152,833 and $ 118,977 respectively. Advertising costs The Company expenses all advertising costs as incurred.The total amount of advertising costs charged to selling expense were $2,049,331 and $1,588,736 for the nine months ended September 30, 2010 and 2009, respectively. Shipping and handling costs Substantially all costs of shipping and handling of products to customers are included in selling expense.Shipping and handling costs for the nine months ended September 30, 2010 and 2009 were $37,945 and $9,659, respectively. 8 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2BASIS OF PRESENTATION (CONTINUED) Foreign currency The Company uses the United States dollars (“U.S. Dollar” or “US$” or “$”) for financial reporting purposes.The PRC subsidiaries within the Company maintain their books and records in their functional currency, Chinese Renminbi (“RMB”), being the lawful currency in the PRC.Assets and liabilities of the PRC subsidiaries are translated from RMB into US Dollars using the applicable exchange rates prevailing at the balance sheet date.Items on the statement of operations are translated at average exchange rates during the reporting period.Equity accounts are translated at historical rates.Adjustments resulting from the translation of the Company’s financial statements are recorded as accumulated other comprehensive income. The exchange rates used to translate amounts in RMB into U.S. Dollars for the purposes of preparing the consolidated financial statements are based on the rates as published on the website of People’s Bank of China and are as follows:- September 30,2010 December31,2009 Balance sheet items, except for equity accounts US$1RMB 6.7011 US$1RMB6.8282 Three months ended September 30, Items in the statements of income and cash flows US$1RMB 6.7725 US$1RMB 6.8310 Nine months September 30, Items in the statements of income and cash flows US$1RMB 6.8069 US$1RMB 6.8321 No representation is made that the RMB amounts could have been, or could be, converted into U.S. dollars at the above rates. The value of RMB against U.S. dollars and other currencies may fluctuate and is affected by, among other things, changes in China’s political and economic conditions. Any significant revaluation of RMB may materially affect the Company’s financial condition in terms of U.S. dollar reporting. Recently issued accounting standards Effective January 1, 2010, the Company adopted the provisions in ASU 2010-06, “Fair Value Measurements and Disclosures (ASC Topic 820): Improving Disclosures about Fair Value Measurements, which requires new disclosures related to transfers in and out of levels 1 and 2 and activity in level 3 fair value measurements, as well as amends existing disclosure requirements on level of disaggregation and inputs and valuation techniques. The adoption of the provisions in ASU 2010-06 did not have an impact on the Company’s consolidated financial statements. In February 2010, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance that amends the disclosure requirements related to subsequent events. This guidance includes the definition of a Securities and Exchange Commission filer, removes the definition of a public entity, redefines the reissuance disclosure requirements and allows public companies to omit the disclosure of the date through which subsequent events have been evaluated. This guidance is effective for financial statements issued for interim and annual periods ending after February 2010. This guidance did not materially impact the Company’s results of operations or financial position, but did require changes to the Company’s disclosures in its financial statements. In April 2010, the FASB issued ASU No. 2010-13—Compensation—Stock Compensation (Topic 718), which addresses the classification of an employee share-based payment award with an exercise price denominated in the currency of a market in which the underlying equity security trades. This update provides amendments to Topic 718 to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this update are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The Company expects that the adoption of the amendments in this update will not have any significant impact on its financial position and results of operations. 9 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 2BASIS OF PRESENTATION (CONTINUED) Recently issued accounting standards (continued) In July 2010, the FASB issued ASU 2010-20, “Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”. This ASU amends Topic 310 to improve the disclosures that an entity provides about the credit quality of its financing receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to disaggregate by portfolio segment or class certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. For public entities, the disclosures as of the end of a reporting period are effective for interim and annual reporting periods ending on or after December 15, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods beginning on or after December 15, 2010. Except for the expanded disclosure requirements, the adoption of this ASU is not expected to have a material impact on the Company’s consolidated financial statements. Other accounting standards that have been issued or proposed by the FASB or other standards-setting bodies that do not require adoption until a future date are not expected to have a material impact on the Company’s Consolidated Financial Statements upon adoption. NOTE 3FAIR VALUE MEASUREMENTS AND FINANCIAL INSTRUMENTS ASC Topic 820, Fair Value Measurement and Disclosures, defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. This topic also establishes a fair value hierarchy which requires classification based on observable and unobservable inputs when measuring fair value. There are three levels of inputs that may be used to measure fair value: Level 1 - Quoted prices in active markets for identical assets or liabilities. Level 2 - Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3 - Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. Determining which category an asset or liability falls within the hierarchy requires significant judgment. The Company evaluates its hierarchy disclosures each quarter. There were no assets or liabilities measured at fair value on a recurring basis as of September 30, 2010 or December 31, 2009. The carrying values of cash and cash equivalents, accounts receivables, accounts and notes payables, other payables and accruals and due from related parties approximate their fair values due to their short maturities. 10 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 4ACCOUNTS RECEIVABLE, NET Accounts receivable consisted of the following: September 30, December 31, (Unaudited) Accounts receivable $ $ Less: Allowance for doubtful accounts - - Accounts receivable, net $ $ Based on the Company’s assessment of collectibility, there has been no allowance for doubtful accounts recognized for the nine months ended September 30, 2010. NOTE 5INVENTORIES Inventories by major categories are summarized as follows: September 30, December 31, (Unaudited) Raw materials $ $ Work in progress Finished goods $ $ Included in work in progress were inventories of $355,987 and $126,649 as of September 30, 2010 and December 31, 2009, respectively, which were at subcontractors’ locations. NOTE 6LAND USE RIGHTS The Company has recorded as prepaid land use rights the lump sum payments paid to acquire long-term interest to utilize the land underlying the Company’s buildings and production facility.This type of arrangement is common for the use of land in the PRC.The prepaid land use rights are expensed on the straight-line basis over the term of the land use rights of 50 years. The amounts expensed on prepaid land use rights for the nine months ended September 30, 2010 and 2009 were $13,213 and $14,369, respectively.As of September 30, 2010, the estimated expense of the prepaid land use rights over each of the next five years will be $17,805 per annum. As of September 30, 2010, the deposit for land use rights represented the payment made by Hengfeng to acquire a 50-year right to use a parcel of land pursuant to the land use rights transfer agreement between Hengfeng and the PRC local land authority dated January 16, 2010, for a price of $7,324,612. The land will be used for the extension of Hengfeng’s existing factory buildings. As of September 30, 2010, the relevant formalities were not completed, hence Hengfeng has not yet obtained the legal title to the land use rights. On September 8, 2010, a supplemental agreement was signed whereby the local land authority agreed to repay the amount if the relevant formalities are not completed by September 6, 2011.The chairman of the local authority has guaranteed the repayment of the amount. Land use rights with a net carrying value of $178,964 and $175,632 as of September 30, 2010 and December 31, 2009, respectively, have been pledged as collateral against the short-term bank loans (see Note 9). 11 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 7PROPERTY, PLANT AND EQUIPMENT, NET September 30, December 31, (Unaudited) Cost: Buildings $ $ Machinery Office equipment Total cost Less: Accumulated depreciation ) ) Net book value $ $ Depreciation expense for the nine months ended September 30, 2010 and 2009 was $666,650 and $662,373, respectively. Buildings with a net book value of $1,006,240 and $998,675 as of September 30, 2010 and December 31, 2009, respectively, have been pledged as collateral against the short-term bank loans (see Note 9). NOTE 8 OTHER PAYABLES AND ACCRUALS September 30 December 31 (Unaudited) Accrued staff costs and other operating expenses $ $ Value added tax and other taxes payable Accrued expenses - $ $ 12 CHINA SPORTS HOLDING COMPANY LIMITED AND SUBSIDIARIES (FORMERLY KNOWN AS MONDO ACQUISITION III, INC.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 9SHORT-TERM BANK LOANS Short-term bank loans consisted of the following loans granted by Industrial Bank Co., Ltd.: Annualized interest rated Maturity date September 30, 2010 December 31, 2009
